                                          Case 3:20-cv-03461-MMC Document 40 Filed 12/07/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                           IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MORTAR AND PESTLE CORP.,                      Case No. 20-cv-03461-MMC
                                                      Plaintiff,                       ORDER VACATING HEARING ON
                                  8
                                                                                       DEFENDANT'S MOTION TO DISMISS
                                                v.
                                  9

                                  10     ATAIN SPECIALTY INSURANCE
                                         COMPANY,
                                  11                  Defendant.
                                  12
Northern District of California
 United States District Court




                                  13         Before the Court is defendant's Motion, filed November 6, 2020, “to Dismiss

                                  14   Plaintiff's First Amended Complaint.” Plaintiff has filed opposition, to which defendant

                                  15   has replied. Having read and considered the papers filed in support of and in opposition

                                  16   to the motion, the Court deems the matter appropriate for determination on the parties’

                                  17   respective written submissions, and hereby VACATES the hearing scheduled for

                                  18   December 11, 2020.

                                  19         IT IS SO ORDERED.

                                  20

                                  21   Dated: December 7, 2020
                                                                                              MAXINE M. CHESNEY
                                  22                                                          United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
